Citation Nr: 1008841	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 2002 to November 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Veteran had a hearing before the Board in 
November 2008 and the transcript is of record.

The RO received additional evidence from the Veteran in 
November 2008 and April 2009, before the file was sent to the 
Board.  With regard to the November 2008 evidence, the 
Veteran accompanied the new evidence with a signed waiver of 
RO review and therefore a supplemental statement of the case 
(SSOC) is not necessary.  The April 2009 evidence (a private 
medical opinion) was not included with a waiver of local 
jurisdictional review.  An SSOC was not issued, but with 
regard to the left knee issue, the omission is non-
prejudicial in light of the favorable decision here.  The 
right knee issue is addressed in the remand portion below.  

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's left knee patellofemoral syndrome and patellar 
tendinosis was incurred, diagnosed and treated, to include 
surgical treatment, while in the military.  




CONCLUSION OF LAW

The Veteran's left knee patellofemoral syndrome and patellar 
tendinosis was incurred during his military service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran served in the military as an electrician, which 
he indicates included vigorous physical demands on his 
joints.  He contends he incurred bilateral knee problems in 
the military.  At that time, his left knee was far worse than 
his right knee and he was extensively treated in the 
military, to include surgical intervention.  

The Veteran's service treatment records clearly confirm the 
Veteran's left knee complaints and treatment throughout his 
military service.  The Veteran first sought treatment for his 
left knee pain in May 2004, indicating the pain began in 
January 2004.  At that time he was diagnosed with 
patellofemoral syndrome.  A January 2006 MRI confirmed 
moderate patellar tendinopathy of the left knee.  He 
underwent a surgical procedure in February 2006, to include 
debridement of infrapatellar tendon of the left knee.  
Thereafter, the Veteran continued to complain of pain status-
post the patellar tendon debridement. 

After service, the Veteran was afforded a VA examination in 
May 2007 where the examiner noted some minimal loss of 
flexion of the left knee to include mild crepitation on 
repetition.  The examiner, however, found no evidence of 
abnormality on x-ray and, therefore, did not render a 
diagnosis of the left knee, but rather indicated a normal 
left knee examination.  

Thereafter, however, VA outpatient treatment records clearly 
indicate diagnosis and treatment for patellar tendinosis of 
the bilateral knees. The Veteran further supplied an April 
2009 statement from his private orthopedist indicating MRI of 
his left knee "reveals a trochlear chondral fissure."  

It does not appear the May 2007 examiner ordered or reviewed 
an MRI of the left knee in finding no current diagnosis of 
the left knee.  Clearly, MRI findings throughout time, to 
include in-service MRI findings, are indicative of a left 
knee disability, namely patellar tendinosis.  

In light of the evidence indicating in-service incurrence of 
a chronic left knee disability and current medical evidence 
of a current left knee disability, the Board finds service 
connection for the left knee warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Since the left knee claim is being granted, any 
deficiencies in notice or assistance were not prejudicial to 
the Veteran. 


ORDER

Entitlement to service connection for a left knee disability 
is granted. 


REMAND

Initially, the Board notes that after the February 2008 
Statement of the Case (SOC), the Veteran submitted 
additional, non-duplicative, relevant evidence.  The evidence 
included VA outpatient treatment records through October 2008 
and a private medical opinion dated April 2009.  The Veteran, 
in November 2008, submitted the VA outpatient treatment 
records with a signed waiver of local jurisdictional review.  
The waiver, however, predated and did not apply to the 
subsequently supplied April 2009 private medical statement.

If a statement of the case (SOC) or SSOC is prepared before 
the receipt of further evidence, a supplemental statement of 
the case must be issued to the Veteran, as provided in 
38 C.F.R. § 19.31, unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).  In this case, the April 2009 
statement, as will be explained below, addresses the 
Veteran's right knee diagnosis, current and future treatment 
and, therefore is clearly relevant to the issue on appeal.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), the case 
is returned to the RO via the AMC for readjudication of the 
issue on appeal and the issuance of a SSOC.

As indicated above, the Veteran worked in the military as an 
electrician, which he contends involved strenuous physical 
labor, especially on his joints.  He claims that while in the 
military he had significant bilateral knee pain, the left 
being worse than the right.  His concedes he was not 
diagnosed with a right knee disability while in the military, 
but suffered the same symptoms, and was later diagnosed a few 
years after separation from the military.

The Veteran's service treatment records confirm the Veteran 
complained mainly about his left knee, but also of right knee 
pain throughout his years in the military.  At that time, 
however, an October 2006 MRI of the right knee was within 
normal limits not revealing any internal derangement of the 
right knee and x-rays were similarly negative.  The Veteran, 
in contrast, was extensively treated for left knee pain, to 
include a February 2006 surgical procedure.  At various 
times, the Veteran also complained of right knee pain, but no 
actual diagnosis was rendered during his military service. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the United States Court of Appeals 
for Veterans Claims held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

In this case, the Veteran was afforded a VA examination in 
May 2007.  At that time, the examiner noted the Veteran's 
right knee had mild limited flexion to 130 degrees with some 
crepitation on repetition.  X-rays at that time were normal, 
however, and the examiner therefore found the right knee to 
have a normal examination.  An MRI, at that time was not 
ordered or reviewed.  The examiner finding no diagnosis, did 
not proffer any opinion with regard to etiology.

The RO denied the Veteran's claim finding no objective 
evidence of a current right knee disability.

Since the May 2007 VA examination, VA outpatient treatment 
records reveal diagnosis and treatment for patellofemoral 
syndrome of the bilateral knees.  Indeed, the Veteran 
underwent a surgical procedure for his right knee in October 
2008, namely a patellar debridement.  X-ray findings from 
September 2008 are similarly negative, but an MRI dated in 
September 2008 revealed findings "consistent with 
tendinosis/tendinopathy of the proximal right patellar tendon 
with small focal defect, extending posteriorly, and 
peritendinitis."

In April 2009, the Veteran submitted a statement from his 
private orthopedist indicating the Veteran's bilateral knee 
pain is due to persistent patellar tendinitis despite 
previous debridement.  The statement also indicates the 
Veteran is scheduled for future surgical intervention.  Not 
only does the private opinion supply a diagnosis of the right 
knee, but indicates there may be missing medical records 
relevant to this appeal.  The RO should make efforts to 
obtain any missing private medical records.  The RO should 
also take this opportunity to obtain VA outpatient treatment 
records from October 2008 to the present.

The medical evidence clearly indicates the Veteran has a 
current diagnosis of a right knee disability.  There is also 
evidence of in-service complaints of right knee pain, 
although no diagnosis was rendered at that time.  The 
evidence is not dispositive, but rather requires further 
medical opinion.  The Veteran should be afforded a new VA 
examination to ascertain the likelihood that his current 
right knee diagnosis is related to his in-service right knee 
complaints. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
for treatment from the VA Medical Center in 
St. Louis, Missouri from October 2008 to 
the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative 
response if records are not available.

2.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from Dr. T, or any other 
private provider, for any right knee 
treatment received since separation from 
the military in November 2006.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  After the above is complete and 
records are obtained to the extent 
possible, schedule the Veteran for an 
orthopedic examination for the claimed 
right knee disability to determine the 
severity and likely etiology of any and 
all right knee conditions found, 
specifically commenting on the Veteran's 
in-service occupation, right knee 
complaints and right knee treatment. 

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation.  The examiner 
should resolve any conflicting opinions, 
specifically regarding whether the Veteran 
has a right knee disability currently and 
whether any found disability is causally 
related to his military service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative.  They should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


